DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification should be updated to include the patent number of the parent application. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 15, 17, 18, 19, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanborn et al., U.S. 2013/0306322.
Sanborn et al. discloses a hydraulic fracturing system, comprising: a plurality of electric pumps (fig 2, 22; [0038]) arranged on a first support structure (mobile platforms, [0021], [0023]), the plurality of electric pumps coupled to a well associated with a subterranean formation and powered by or supplying operation energy to at least one electric motor ([0038]), the plurality of electric pumps configured to pump fluid into a wellbore associated with the well;
a variable frequency drive ([28; [0041]), arranged on a second support structure (mobile platforms; [0040]), electrically coupled to at least one pump of the plurality of electric pumps (22); a 
a transformer (24, [0039]), arranged on a third support structure (mobile platforms; [0031), and configured to distribute electrical power to at least one of the plurality of electric pumps, the VFD, or the control system, the transformer positioned to receive, from at least one generator (fig 2, 50; [0048]), power at a voltage higher ([0039]) than a respective operating voltage of the at least one pump of the plurality of electric pumps, the VFD, or the control system.
Sanborn et al. discloses in figure 3 each of the first support structure, the second support structure, and the third support structure are separate and distinct ([0014]).
Sanborn et al. discloses the support structures are a trailer, a skid, a pad, a truck bed, or a combination thereof ([0040]).
Sanborn et al. discloses the VFD controls the speed ([0051]) of the at least one electric motor.
Sanborn et al. discloses the VFD (mobile platform 28) and the control system (VFD includes the control system; [0051]) are positioned within a common housing.
Sanborn discloses the plurality of electric pumps have a combined horsepower of between 5,000 and 6,000 horsepower ([0022], at least two would meet the claimed range).
Sanborn et al. discloses a human-machine interface ([0030]) configured to receive operational controls.
Sanborn et al. discloses at least one generator (fig 2, 50); at least one switch gear ([0031-0032]) receiving electrical power from the generator (50).

Allowable Subject Matter
s 8, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
20 August 2021
/KENNETH L THOMPSON/               Primary Examiner, Art Unit 3676